SEYMOUR, Circuit Judge.
This case requires our construction of section 212(k) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA), 12 U.S.C. § 1821(k) (Supp. I 1989). The Federal Deposit Insurance Corporation (FDIC) brought this action in its corporate capacity seeking to hold the officers and directors of the failed Tracy Collins Bank & Trust Company liable under Utah law for their allegedly negligent management of the institution. See 12 U.S.C. § 1823(c), (d)(3)(A); id. § 1821(d)(2)1; see also FDIC v. Bank of Boulder, 911 F.2d 1466, 1468-71 (10th Cir.1990), cert, denied, — U.S.-, 111 S.Ct. 1103, 113 L.Ed.2d 213 (1991). The district court granted defendants’ motion to dismiss, holding that section 1821(k) preempts state law and bars the FDIC from seeking damages from officers and directors of failed institutions for simple negligence. FDIC v. Canfield, 763 F.Supp. 533 (D.Utah 1991). A panel of this court concluded that *445this holding was contrary to the plain language of section 1821(k) and reversed. We granted rehearing en banc and vacated the panel opinion. After considering additional briefing and hearing oral argument, we conclude that the panel was correct.
“As in any case of statutory interpretation, we begin with the plain language of the law.” United States v. Morgan, 922 F.2d 1495, 1496 (10th Cir.), cert, denied, — U.S. -, 111 S.Ct. 2803, 115 L.Ed.2d 976 (1991). “ ‘Absent a clearly expressed legislative intention to the contrary, that language must ordinarily be regarded as conclusive.’ ” Kaiser Aluminum & Chem. Corp. v. Bonjomo, 494 U.S. 827, 110 S.Ct. 1570, 1575, 108 L.Ed.2d 842 (1990) (citation omitted). We review the construction of federal statutes de novo. United States v. Temple, 918 F.2d 134, 134 (10th Cir.1990).
The central question in this appeal is whether section 1821(k) establishes a national standard of gross negligence for officers and directors in actions brought by the FDIC, and thereby preempts state statutory or common law permitting such actions for simple negligence. The statute provides:
A director or officer of an insured depository institution may be held personally liable for monetary damages in any civil action by, on behalf of, or at the request or direction of the Corporation, which action is prosecuted wholly or partially for the benefit of the Corporation—
(1) acting as conservator or receiver of such institution,
(2) acting based upon a suit, claim or cause of action purchased from, assigned by, or otherwise conveyed by such receiver or conservator, or
(3)acting based upon a suit, claim, or cause of action purchased from, assigned by, or otherwise conveyed in whole or in part by an insured depository institution or its affiliate in connection with assistance provided under section 1823 of this title,
for gross negligence, including any similar conduct or conduct that demonstrates a greater disregard of a duty of care (than gross negligence) including intentional tortious conduct, as such terms are defined and determined under applicable State Law. Nothing in this paragraph shall impair or affect any right of the Corporation under other applicable law.
12 U.S.C. § 1821(k) (emphasis added).
The district court held, and defendants argue, that section 1821(k) preempts state law and limits the FDIC’s ability to pursue recovery from officers and directors to those cases in which it can demonstrate gross negligence under the applicable state definition. Under this interpretation, an action like this one, enabled by state law and sounding in simple negligence, would therefore be barred by the statute.
The FDIC contends that the statute preempts only those state laws that require a higher degree of culpability than gross negligence in actions brought by the FDIC against officers and directors.2 Under the FDIC’s construction, the last sentence of section 1821(k) is a “savings clause” that saves a simple negligence action against officers and directors of a failed bank in a *446state where such an action is otherwise permissible.3
In our judgment, the words used in section 1821(k) to describe the potential liability of officers and directors belie the creation of an exclusive federal liability standard. The section provides that “a director or officer may be held personally liable for monetary damages ... for gross negligence.” 12 U.S.C. § 1821(k) (emphasis added). “May” is a permissive term, and it does not imply a limitation on the standards of officer and director liability. See Rose v. Rose, 481 U.S. 619, 626-27, 107 S.Ct. 2029, 2034, 95 L.Ed.2d 599 (1987) (Court refused to read “may” as establishing anything other than discretionary power). FIRREA enables the FDIC to stand in the shoes of the failed bank and its stockholders and to sue the officers and directors for mismanagement under state law. See 12 U.S.C. § 1821(d)(2) infra n. 1; id. § 1823(c), (d)(3)(A). In this context, no reasonable construction of “may” results in an absolute limitation of the liability of officers or directors to instances of gross negligence. Rather, the first sentence of section 1821(k) effectively provides that even where state law under which the FDIC is authorized to bring suit otherwise limits actions against officers and directors to intentional misconduct, an officer or director may nevertheless be held liable for gross negligence. In states where an officer or director is liable for simple negligence, however, the FDIC may rely, as it does in this case, on state law to enable its action.
In order to uphold the district court’s construction of section 1821(k), we would have to construe the first sentence of the section as saying that an officer or director may only be held personally liable for gross negligence. This would require us to insert a word into the statute, and we decline to do so. See Resolution Trust Corp. v. Lightfoot, 938 F.2d 65, 66-67 (7th Cir.1991) (“may” does not, on its face, mean “may only”).
The last sentence of the statute cements our understanding of it. In construing a statute, reliance must be placed on an unambiguous statute’s “evident” meaning. See Small v. Britton, 500 F.2d 299, 301 (10th Cir.1974). With this in mind, we believe that “other applicable law” means all “other applicable law.”4 Under the statute then, any other law providing that an officer or director may be held liable for simple negligence survives; such a law would be an “other applicable law,” and construing the statute to bar its application would “impair” the FDIC’s rights under it.
It is a general rule of construction that the statute should be read as a whole. 2A N. Singer, Sutherland Statutory Construction § 46.05 (5th ed. 1992). Linguistic choices made by Congress in other sections of FIRREA enrich our understanding of the choice made by Congress in section 1821(k). Unless the rest of the statutory scheme gives us reason to think that section 1821(k) does not mean what it says, we *447will take the statute at its word. In other parts of section 1821, the statute refers specifically to the other bodies of law it touches. See, e.g., 12 U.S.C. § 1821(c)(3)(B) (“powers imposed by State law”); id. (c)(4) (“notwithstanding any other provision of Federal law, the law of any State”). Similarly, when the statute refers only to itself, it does so specifically. See, e.g., id. (d)(2)(I) (FDIC may “take any action authorized by this chapter”); id. (e)(3)(C)(ii) (“except as otherwise specifically provided in this section”). Finally, when the statute refers to the whole universe of other laws, it uses the same language employed in section 1821(k). See id. (e)(12)(B) (“No provision of this paragraph may be construed as impairing or affecting any right ... under other applicable law.”). Consideration of the pattern of usage in the rest of FIRREA therefore supports the position of the FDIC. It runs squarely against the suggestion of defendants that “other applicable law” refers to the FDIC’s powers in “other contexts,” Appellee’s Answering Brief at 20, and the conclusion of the district court that it applies to other sections of FIRREA itself, Canfield, 763 F.Supp. at 537.
Defendants urge that the “other applicable law” language refers to the FDIC’s rights in other contexts. By this they apparently mean rights of the FDIC against officers and directors, under state or federal law, to seek remedies other than personal damages. Any other interpretation of the last sentence, they reason, would eviscerate the attempt to create a national standard of liability. The problem with this argument is that it limits the statutory language by fiat. Nowhere does the statute announce its intention to create a national standard of liability, and the vehemence of the assertions to the contrary made by defendants will not persuade us to interpret the statute in light of a fiction. We refuse to depart from the principle of “general adherence to the words of the statute as commonly understood.... [0]ur limited function, in deference to the legislative process, is to interpret and apply the law, not to make it.” Miller v. Commissioner, 836 F.2d 1274, 1281 (10th Cir.1988).
The statute’s reliance on state law for its definition of gross negligence directly refutes the proposition that FIRREA establishes a national standard of liability for officers or directors.5 State law definitions of gross negligence differ. Indeed, “there is ... no generally accepted meaning [of gross negligence].” W. Page Keeton, et al., Prosser and Keeton on the Law of Torts § 34, at 212 (5th ed. 1984). These differences mean that the statute cannot possibly, even without the last sentence, create a national standard of liability. Instead, section 1821(k) limits the ability of the states to insulate officers and directors of federally insured institutions from liability. Once the notion of a national standard is dismissed, the function of the last sentence becomes clear. “[I]t is difficult to think of a more appropriate place to put a general saving clause than where Congress placed it — at the conclusion of the section setting out a special procedure for use in certain specified instances.” Abbott Labs. v. Gardner, 387 U.S. 136, 145, 87 S.Ct. 1507, 1513-14, 18 L.Ed.2d 681 (1967) (emphasis added). Under section 1821(k), states may require that the FDIC show “gross negligence,” under the state definition, in order to establish an officer or director’s personal liability. They simply may not require greater culpability.
The officers and directors offer a reading of section 1821(k) contrary to the established principle of statutory construction that “[a] statute should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous.” 2A N. Singer, Sutherland Statu*448tory Construction § 46.06. Under defendants’ suggested interpretation, both the first and the second sentence say the same thing. The first sentence announces the exclusive liability standard, while the second makes the same announcement in a different form. The second sentence thus serves no independent purpose; it merely explicitly limits the application of the gross negligence standard to actions against officers and directors for money damages. This construction is necessarily less compelling than our construction, which gives each of the sentences independent force.
In the face of the language, defendants in effect assert that section 1821(k) preempts the field of liability law governing officers and directors of federally insured institutions. Importantly, “field preemption cannot be inferred.” Wisconsin Public Intervenor v. Mortier, — U.S. -, 111 S.Ct. 2476, 2486, 115 L.Ed.2d 532 (1991). It is true that “[a]bsent explicit preemptive language, Congress’ intent to supersede state law in a given area may nonetheless be implicit if a scheme of federal regulation is ‘so pervasive as to make reasonable the inference that Congress left no room for the States to supplement it.’ ” Id. at 2481 (citation omitted). In this case, the-explicit preemptive language moves in only one direction and its scope is explicitly limited. The statute blocks only those state laws that require more than gross negligence in order to establish the personal liability of directors and officers. By saving “other applicable law,” the statute makes unreasonable any inference that the entire field was the target of the legislation. “Preemption should not ... be presumed absent a clear manifestation of federal intent to exclude state law provisions.” Guschke v. City of Oklahoma City, 763 F.2d 379, 383 (10th Cir.1985) (emphasis added). At the very least, the statutory language fails to evince a “clear manifestation of federal intent” to preempt claims like the one brought by the FDIC below.
The policy, arguments marshalled by the officers and directors against a negligence standard are addressed to the wrong forum. By saving “other applicable law,” Congress left it to the states to decide the propriety of a simple negligence standard. In reaching that decision, a state may well choose to consider the difficulty of obtaining liability insurance, and the need to attract those people defendants claim will not accept directorships under a simple negligence standard. Unlike a state legislature making such a policy choice, we are in no position to weigh these factors. Instead, we may consider only whether the statute prohibits the FDIC from pursuing the action it has filed in Utah against these defendants. On its face, section 1821(k) does not do so.6
*449Finally, under defendants’ interpretation, consider the position of an officer or director of a troubled federally insured institution in a state allowing actions for negligence. Prior to failure, liability would attach for simple negligence. After failure, liability would only attach if the officer or director could be proven grossly negligent under the applicable state definition. As the institution struggles, therefore, section 1821(k) would create an incentive for the officers and directors to allow the bank to fail. It simply cannot be that FIRREA would indirectly encourage such behavior when it was designed in part, according to its stated purposes, “to curtail ... activities of savings associations that pose unacceptable risks to the Federal deposit insurance funds.” FIRREA, Pub.L. No. 101-73, § 101(3), 103 Stat. 183, 187 (1989) (emphasis added).
We hold that the plain language of the statute demands reversal of the district court’s opinion in this case. “In so concluding we do nothing more, of course, than follow the cardinal rule that a statute is to be read as a whole, since the meaning of statutory language, plain or not, depends on context.” King v. St. Vincent’s Hosp., — U.S. -, 112 S.Ct. 570, 574, 116 L.Ed.2d 578 (1991).
Accordingly, the decision of the court below is REVERSED.

. Section 1821(d) provides:
(2) General powers
(A) Successor to Institution
The Corporation shall, as conservator or receiver, and by operation of law, succeed to—
(i) all rights, titles, powers, and privileges of the insured depository institution, and of any stockholder, member, accountholder, depositor, officer, or director of such institution with respect to the institution and the assets of the institution; ....


. Recently, numerous states have acted to insulate officers and directors from liability. At least two states require willful or wanton conduct in order for liability to attach. See Ind. Code Ann. § 23-l-35-l(e) (West 1991); Wis. Stat.Ann. § 180.0828(1) (West 1992). Other states have adopted less extreme approaches. See, e.g., Va.Code Ann. § 13.1-690 (Michie 1989) (good faith business judgment). Some states permit corporations to opt into a restriction on liability. For example, the Colorado statute authorizes a corporation to adopt "a provision to eliminate or limit the personal liability of a director ... for monetary damages for breach of fiduciary duty as a director." Colo.Rev.Stat. § 7-3-101(l)(u). For a chart summarizing the various state laws, see James J. Hanks, Jr., Recent State Legislation on D & O Liability Limitation, 43 Bus.Law. 1207, 1246-54 (1988). For a general discussion of the issue, see id. at 1243 ("Since 1985, more than four-fifths of the states have enacted some form of legislation designed to protect directors from money damages.”); Douglas M. Branson, Assault on Another Citadel: Attempts to Curtail the Fiduciary Standard of Loyalty Applicable to Corporate Directors, 57 Fordham L.Rev. 375 (1988).


.The district courts that have considered this question are split, but a clear majority agrees with the FDIC’s interpretation. See FSLIC v. Shelton, 789 F.Supp. 1360 (M.D.La.1992) (following panel opinion); FDIC v. Williams, 779 F.Supp. 63 (N.D.Tex.1991) (rejecting district court opinion in this case); FDIC v. Miller, 781 F.Supp. 1271 (N.D.Ill.1991) (same); FDIC v. Isham, 777 F.Supp. 828 (D.Colo.1991) (same); FDIC v. Black, 777 F.Supp. 919 (W.D.Okla.1991) (same); FDIC v. McSweeny, 772 F.Supp. 1154 (S.D.Cal.1991) (same); FDIC v. Fay, 779 F.Supp. 66 (S.D.Tex.1991) (same); FDIC v. Haddad, 778 F.Supp. 1559 (S.D.Fla.1991) (same); FDIC v. Burrell, 779 F.Supp. 998 (S.D.Ia.1991) (same). But see FDIC v. Brown, No. NC89-306, 1991 WL 294524 (D.Utah Nov. 18, 1991); FDIC v. Swager, 773 F.Supp. 1244 (D.Minn.1991).
The two circuit opinions that have discussed section 1821(k) do not decide the issue facing us. See Home Sav. Bank, F.S.B. v. Gillam, 952 F.2d 1152 (9th Cir.1991); Gaff v. FDIC, 919 F.2d 384, 391 (6th Cir.1990). As a result, we are the first court of appeals to directly address the scope of section 1821(k).


.In Patterson v. Shumate, — U.S. -, 112 S.Ct. 2242, 119 L.Ed.2d 519 (1992), the Supreme Court read the phrase '.'applicable nonbankrupt-cy law" used in 11 U.S.C. § 541(c)(2) to include state and federal law. “Plainly read, the provision encompasses any relevant nonbankruptcy law, including federal law such as ERISA. We must enforce the statute according to its terms.” Id. at 2247. This principle applies with equal force here.


. In a different context, where Congress intended to create a national standard, the Supreme Court adopted a national definition of "burglary,” rather than relying on state law definitions. See Taylor v. United States, 495 U.S. 575, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990) (construing 18 U.S.C. § 924(e)). Section 924(e) does not refer to any source for the definitions of the . terms it.employs. See 18 U.S.C. § 924(e) (1988). Here, the specific choice to rely on state law definitions of gross negligence directly supports our conclusion that Congress did not adopt a national standard of officer and director liability when it enacted section 1821(k).


. The legislative history is consistent with our interpretation of the statute’s plain language. As originally proposed in the Senate, the provision would have held officers and directors liable for “any cause of action available at common law, including ... simple negligence,” thus totally preempting all more restrictive state laws. S. 774, 101st Cong., 1st Sess. § 214(n) (1989). During the Senate debate, the proposal was modified. Senator Riegle, the bill’s floor manager, explained the purpose of the amendment:
In. recent years, many States have enacted legislation that protects directors or officers of companies from damage suits. These ‘insulating’ statutes provide for various amounts of immunity to directors and officers. For example, in Indiana, a director or officer is liable for damages only if his conduct constitutes "willful misconduct or recklessness.”
The reported hill totally preempted state law in this area, with respect to suits brought by the FDIC against bank directors and officers. However, in light of the state law implications raised by this provision, the manager’s amendment scales back the scope of this preemption.
135 Cong.Rec. S4278-79 (daily ed. April 19, 1989) (emphasis added). Two other senators, Roth and Garn, specifically commented on the limited preemptive scope of the section. See id. at S4281.
The Conference Report, relied on by defendants, is not to the contrary. It provides that: “The preemption allows the FDIC to pursue claims for gross negligence or any conduct that demonstrates a greater disregard of a duty of care, including intentional tortious conduct." Id. 1989 U.S.C.C.A.N. 86,437. (emphasis added). The language of the report merely explains that the section allows actions for gross negligence. It is thus consistent with the partial preemption interpretation of the statute.
Finally, the language of the final Senate Report fully supports our result. Discussing the amended section, the report states: "This sub*449section does not prevent the FDIC from pursuing claims under State law or other applicable Federal law, if such law permits the officers or directors of a financial institution to be sued (1) for violating a lower standard of care, such as simple negligence.” 135 Cong.Rec. S6912 (daily ed. June 19, 1989).